VAN der VOORT, Judge,
concurring and dissenting:
I concur in the action of the majority in quashing this appeal insofar as it pertains to the refusal of. plaintiff’s motion for a new trial. I respectfully dissent to that part of the decision by the majority insofar as it pertains to the denial of plaintiff’s motion to remove the compulsory non-suits. See my concurring and dissenting opinion in Durkin & Sons, Inc. v. Nether Providence Township School Authority, et al, 291 Pa.Superior Ct. 402, 435 A.2d 1288 (1981).